DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/21/2022.
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on 06/21/22 is acknowledged.  The traversal is on the ground(s) that the overlapping technical features between the groups of claims. It is submitted that there would be no undue burden to examine all groups.  This is not found persuasive because Groups I and II and III a composition, a product and a process of making relationship, however the same product could be made by alternative means and are distinct. The composition could be used in other products. 
	The inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above. The requirement is still deemed proper and is therefore made FINAL.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,658,674 issued to Lorenzetti et al.
Lorenzetti et al. discloses a CVE silicone elastomer composition and a protective coating for a vehicle airbag, disclosed therein is an airbag, and specifically discloses the following technical contents (see page 1, column 2, paragraphs 3-6, page 2, column 4, paragraph 5, penultimate paragraph, page 4, column 7, paragraphs 2-5, 9, page 4, column 8, paragraphs 8-9, 11-12 and the last paragraph of the specification): The primary object of the present invention is to provide an improved CVE silicone elastomer composition, it is well suited for protective coatings for various substrates and supports, in particular for inflatable safety pouches for motor vehicles, and shows optimal performance in terms of (a) fire and temperature resistance, (b) mechanical properties, (C) ageing behavior, (d) adhesion, (e) thinness, (f) surface uniformity and (g) brightness. 
The present invention features a novel cold vulcanizable silicone elastomer coating composition (CVE) comprising an intimate blend of: 
	(I) at least one polyorganosiloxane containing, per molecule, at least two C2-C6 alkenyl groups bonded to silicon atoms (corresponding component A), 
	(II) at least one polyorganosiloxane containing at least three hydrogen atoms bonded to silicon atoms per molecule (corresponding constituent D), 
	(III) Catalytically effective amount of at least one curing catalyst comprising at least one metal belonging to the platinum group (corresponding component E), 
	(IV) 	adhesion promoter,
(V) 	optionally an inorganic filler material (corresponding component C), 
	(VI) 	optionally, at least one crosslinking inhibitor, and (VII) optionally, at least one polyorganosiloxane resin. 
	The adhesion promoter comprises (IV.I) at least one alkoxylated organosilane containing at least one C2-C6 alkenyl group per molecule, 
	(IV.2) at least one organosilicon compound containing at least one epoxy group (corresponding component F), and (IV.3) at least one chelate of a metal M and/or a metal alkoxide having the formula: M (OJ) n, wherein n is the valence of M, J is a linear or branched Cl-C8 alkyl group and Mis selected from Ti, Zr, Ge, Li, Mn, Fe, Al and Mg. Preferred adhesion promoters according to the present invention include vinyltrimethoxysilane (VTMS)/3-glycidoxypropyltrimethoxysilane (GLYMO)/butyl titanate. The 
resin (VII) advantageously has the formula: MM (Vi) D (Vi) DQ. This compound (VII) acts to increase the mechanical strength of the silicone elastomer coating and its adhesion with respect to the coating of the face surface of the synthetic fabric (for example made of polyamide) stitched to form the balloon. The structuring resin is advantageously present in a concentration ranging from 10% to 50% by weight, preferably from 20% to 40% by weight, even more preferably from 25% to 35% by weight, relative to the total weight of the components of the composition. 
The optional filler (V) is preferably inorganic. It may or may not be a siliceous material. With regard to the siliceous materials, these siliceous materials can be used as reinforcing or semi-reinforcing fillers. The reinforcing siliceous filler is advantageously chosen from colloidal silica, pyrogenic and precipitated silica powders or mixtures thereof. These powders have an average particle size of typically less than 0.1 m. And a BET specific surface area of more than 50 m2/g, preferably in the range of 150 to 350 m2/g. 
filler material may be treated with all or a portion of at least one and/or another of the compounds (IV. I )-(IV.3) of the accelerator (IV). 
The present invention features a two-component precursor to the elastomeric silicone composition described above. Such precursors comprise two different parts A and B that are ultimately mixed to formulate the composition, one of these parts A or B including the catalyst (III) and only one of the polyorganosiloxane species (1) or (11). A further feature of this precursor system is that its fraction A or B containing the polyorganosiloxane (11) does not contain the compound (IV.3) of the promoter (IV) and its fraction A or B containing the compound (IV.I) of the promoter (IV) does not contain the catalyst (III). Thus, the composition may for example comprise fraction A comprising compounds (IV.I) and (IV.2), whereas fraction B comprises compound (IV.3). 
To formulate two component silicone elastomer compositions A-B, a primary paste is first prepared by mixing inorganic filler, at least some proportion of resin (VII) and at least some proportion of polyorganosiloxane (1). 
This paste is used as binder for providing on the one hand a fraction A resulting from a mixture of compounds (IV.I) and (IV.2) of the latter with polyorganosiloxane (11), optionally crosslinking inhibitor and finally accelerator (IV). Part B was prepared by mixing a portion of the above paste and the polyorganosiloxane (1) and the compound (IV.3) of the colorant base, the catalyst (Pt) and the promoter (IV). The viscosity of Fractions A and B and mixtures thereof can be adjusted by varying the amounts of the components and by selecting polyorganosiloxanes of different viscosities.  Once mixed with each other, fractions A and B constitute the silicone elastomer composition (CVE 11), which is ready to use and can be applied to the carrier by any suitable coating means, such as a doctor blade or roller. The crosslinking of the composition where is applied to the support to be coated can be induced by heat and/or by electromagnetic radiation (UV).
	The present invention also features an inflatable airbag comprising an envelope made of a flexible material, preferably a fabric, such as nylon, coated on at least one face surface thereof, typically the inner face surface, with a composition according to the invention. 
	Lorenzetti et al. discloses a flame retardant airbag, the solution sought by Applicant in claim 1 is compared to what is disclosed by Lorenzetti et al. the distinguishing technical features are: T units may also be contained in component B in claim 1, defining the specific structure of D, M, T units in component B, wherein the alkenyl group is bonded only to the D unit, defining the ratio of M units to T and/or Q units, and an alkenyl group and a hydroxyl group content, defining an amount which satisfies 1 to 10 with respect to a total of 1 alkenyl group bonded to a silicon atom in (A), (B), and (F) components, and a total of hydrogen atoms bonded to a silicon atom in (D) and (F) components, in a case where the (F) component comprises alkenyl groups and/or SiH groups, and defining contents of each component and a coating weight of the composition. 
	Based on the distinguishing technical features described above, it can be concluded that the technical problem actually addressed by this claim is how to obtain different kinds of flame-retardant safety airbags.  
	A skilled artisan would have found it obvious to have chosen structural units  suitable for functionality as well as the type of organic groups attached on each structural unit according to the performance requirements, while the structural parameters of the three-dimensional reticulated organopolysiloxane resin are only specific choices made on the disclosure of Lorenzetti et al, and it is not clear from the examples of the description what specific structure of the three-dimensional network organopolysiloxane resin was used, that is, the structure of the three-dimensional network organopolysiloxane resin in the examples is, and therefore, what technical effect this specific selection brings about is not clear from their description. And the ratio between the content of alkenyl groups bonded to silicon atoms and the content of hydrogen atoms bonded to silicon atoms can be routinely adjusted by those skilled in the art according to the curing effect. The coating weight of the composition as well as the mass ratios of the ingredients in the composition are then obtainable by the person skilled in the art on the basis of Lorenzetti et al by routine experimentation/adjustments according to the desired performance requirements. From Applicant’s specification it does not appear that the above selections and/or adaptations bring about any unexpected results that technically effect or teach away from the technical solution.
	Regarding claim 2, Lorenzetti et al further defines the flame retardant airbag as in claim 1 and discloses: The adhesion promoter comprises (IV.I) at least one alkoxylated organosilane containing at least one C2-C6 alkenyl group per molecule, (IV.2) at least one organosilicon compound containing at least one epoxy group, and (IV.3) at least one chelate of a metal Mand/or a metal alkoxide having the formula: M (OJ) n, wherein n is the valence of M, J is a linear or branched Cl-C8 alkyl group, M is selected from Ti, Zr, Ge, Li, Mn, Fe, Al and Mg. Lorenzetti et al. teach containing at least one of an organotitanium compound and an organozirconium compound. Therefore, a person having ordinary skill in the art before the effective filing date of the invention would instead make routine adjustments to the amounts added according to the actual production needs.
	Regarding Claim 3, Lorenzetti et al. discloses that the filler is a silica powder and that the filler material can be treated with all or part of at least one and/or of the other of the compounds (IV.I) to (IV.3) of the accelerator (IV) (i.e. Surface hydrophobization treatment).
	Regarding Claim 4, Lorenzetti discloses that preferred adhesion promoters according to the present invention include vinyl trimethoxysilane (VTMS)/3-glycidoxypropyltrimethoxysilane (GL YMO)/butyl titanate.
	Regarding Claim 5, where Applicant seeks that the combustion rate in the combustion test for airbags of the Federal Motor Vehicle Safety Standard (FMVSS( No. 302 is 40 mm/min or less; With regards to requirements of testing against the specific standards the combustion rate in the combustion test for airbags of the Federal Motor Vehicle Safety Standard (FMVSS( No. 302 is 40 mm/min or less, it is the position of the Office that the claimed resultant properties as desired, would be inherent if not obvious to the composite of Lorenzetti et al.  It is reasonable to presume so, as support for said presumption is found in the use of like materials (i.e. same compositional coating on an airbag).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Lorenzetti et al. product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



ASP